DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on April 30, 2022.
Claims 1-6, 8-13, 15-20 have been amended.
Claims 7 and 14 have been canceled.
Claims 1-6, 8-13, 15-20 are pending.

Response to Arguments
The rejections regarding 35 U.S.C. 112(b) of Claims 15-20 have been withdrawn as the claims have been amended.
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Claims 2-6 have been amended such that they currently read “wherein the the processor is further configured to” in lines 1-2 of each respective claim. It is recommended by the Examiner that the phrase read instead as “wherein the processor is further configured to” for each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (CN 110597925 A) hereinafter referred to as “Pan”, and further in view of Song et al. (U.S. Patent No. 2019/0287100 A1) hereinafter referred to as “Song”.Regarding Claim 1:
	Pan discloses the following limitations:
	A first trust anchor node of a first blockchain in a blockchain network, the trust anchor node comprising: a processor that when executing one or more instructions stored in an associated memory is configured to (Page 6, Par. 8, there is provided a computing device comprising at least one processor, and at least one memory, wherein the memory stores a computer program (the trust anchor node comprising: a processor that when executing one or more instructions stored in an associated memory is configured to) that, when executed by the processor, causes the processor to perform the steps of the disclosure offer task processing method provided herein; Page 11, Par. 1, the processing node of the second blockchain (A first trust anchor node of a first blockchain in a blockchain network)). Under the broadest reasonable interpretation, trust anchor node is being interpreted here to mean a trusted node which acts as the endpoint of cross-chain communication. The processing node of Pan is interpreted to meet this limitation, as it may perform all duties of cross-chain communication (Page 10, Par. 4) while being trustworthy due to the cryptology mode (Page 7, Par. 11).
	establish a trusted connection to a second trust anchor node of a second blockchain in the blockchain network (Page 7, Par. 11, a cryptology mode is used for guaranteeing the safety of data transmission and access (establish a trusted connection); Page 15, Par. 6, the target chain monitors the ledger of the source chain, and synchronizes the ledger of the target chain with the ledger of the source chain in a proper time period (connection to a second trust anchor node of a second blockchain in the blockchain network); Page 10, Par. 4, node is a receiving node, a processing node, and a consensus node (trust anchor node)). The origin and target blockchains of Pan mutually monitor each other (connection) and this connection is understood to be secure due to the cryptology mode being used. This connection is taught to be between the trust anchor nodes, as the system of Pan teaches that the roles of receiving, consensus, and processing may all be performed by one node (trust anchor node).
	(taught by Song below)
	(taught by Song below)
	(taught by Song below)

	Song discloses the following limitations not taught by Pan:
	identify that an asset class of the second blockchain is derivative of an asset class of the first blockchain (Par. [0025], wherein a first blockchain network uses the first cryptocurrency and a second blockchain network uses the second cryptocurrency which is dependent on the first cryptocurrency). The system of Song is directed towards exchanging different cryptocurrencies in which one is dependent, i.e. a derivative asset class, of the other. For this reason, there is an identification of the asset class being derivative of the other asset class, as the system of Song receives a request to exchange between the two cryptocurrencies and performs different procedures depending on the identification of the direction of conversion (Par. [0025]). 
	detect a change in the asset class of the first blockchain (Par. [0025], if an exchange request, of a specific user who owns at least a specific part of the first cryptocurrency which is an amount of the first cryptocurrency requested for conversion (detect a change in the asset class of the first blockchain), for converting from the first cryptocurrency to the second cryptocurrency is acquired, instructing the first blockchain network to transfer an ownership of the specific part of the first cryptocurrency, from the specific user to the token-managing server). The system of Song receives an exchange request between the first and second cryptocurrencies. This is considered to be a change of the asset class under the broadest reasonable interpretation, as this exchange constitutes a movement of the cryptocurrency, i.e. the asset class.
	and send information about the change to the second blockchain to make a corresponding change to the asset class of the second blockchain (Par. [0025], and issue a specific part of the second cryptocurrency corresponding to the specific part of the first cryptocurrency and instructing the second blockchain network (and send information about the change to the second blockchain) to transfer an ownership of the issued specific part of the second cryptocurrency from the token-managing server to the specific user (to make a corresponding change to the asset class of the second blockchain)). The system of Song sends information of the exchange to the second blockchain such that it is instructed to give the user the requested second cryptocurrency.

	References Pan does not teach identification of a derivative asset class in order to detect changes in the first blockchain to make corresponding changes to the derivative asset class of the second blockchain. Song however teaches performing such an identification in the case of one cryptocurrency being dependent, i.e. derivative, of another cryptocurrency in order to perform an exchange between the two cryptocurrencies and reflect the change on both blockchains. Song further teaches that their exchange system allows for guaranteeing value of digital currencies while having security and reduced user burden (Par. [0022-0024], provide a method and a server for guaranteeing contents and values of digital assets of a user acquired while using a content service). 
	References Pan and Song are considered to be analogous art because they both relate to blockchain interoperability and synchronization. Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan with the cryptocurrency exchange system of Song in order to gain the benefit of guaranteeing value of digital currencies with security and reduced user burden.

Regarding Claim 4:
	The combination of Pan/Song discloses Claim 1.
	Pan further discloses the following limitation:
	wherein the the processor is further configured to: provide state information of the first blockchain to the second trust anchor node (Page 3, Par. 18, the first block chain (the second trust anchor node) checks the state mark of the second account book (provide state information of the first blockchain) according to a set frequency). Pan discloses a state flag/mark which the blockchains mutually use to detect changes in state of the other blockchain. Under the broadest reasonable interpretation, such a state flag/mark constitutes that of state information, i.e. information about the state of the blockchain.

Regarding Claim 8:
	Claim 8 is drawn to the method of using corresponding to the system same as claimed in Claim 1. Therefore, method Claim 8 corresponds to system Claim 1, and is rejected for the same reasons of motivation as used above. However, Claim 8 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 11:
	The combination of Pan/Song discloses Claim 8.
	Claim 11 is drawn to the method of using corresponding to the system same as claimed in Claim 4. Therefore, method Claim 11 corresponds to system Claim 4, and is rejected for the same reasons of motivation as used above. However, Claim 11 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 15:
	Claim 15 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 1. Therefore, non-transitory computer readable medium Claim 15 corresponds to system Claim 1, and is rejected for the same reasons of motivation as used above. However, Claim 15 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

Regarding Claim 18:
	The combination of Pan/Song discloses Claim 15.
	Claim 18 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 4. Therefore, non-transitory computer readable medium Claim 18 corresponds to system Claim 4, and is rejected for the same reasons of motivation as used above. However, Claim 18 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

	Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Song, and further in view of Madisetti et al. (U.S. Patent No. 2019/0311357 A1) hereinafter referred to as “Madisetti”.
Regarding Claim 2:
	The combination of Pan/Song discloses Claim 1.
	Pan further discloses the following limitation:
	(taught by Madisetti below)
	to establish a mutually agreed access policy between the first blockchain and the second blockchain (Page 9, Par. 5, the first blockchain monitors the second account book; Page 10, Par. 10, the second blockchain actively monitors the first account book (to establish a mutually agreed access policy between the first blockchain and the second blockchain)). Pan discloses communication between the two nodes in which the nodes mutually monitor the other node, which is inherently bidirectional and constitutes a mutually agreed access policy under the broadest reasonable interpretation.

	Madisetti discloses the following limitation not taught by the combination of Pan/Song:
	wherein the the processor is further configured to: execute a bi-directional handshake with the second trust anchor node (Par. [0095], a handshake process is done in which the client and server compute a symmetric key which is used to encrypt all communication during their TLS session (the processor is further configured to: execute a bi-directional handshake with the second trust anchor node)). Despite teaching a mutually agreed access policy which is bidirectional, Pan does not explicitly disclose a handshake process and only recites a generic cryptologic mode for securing communication. Madisetti however discloses a bidirectional handshake in its system for cross-chain transactions. Madisetti further teaches that such a system has benefit of increased security due to encrypting communication and authenticating identities using certificates (Par. [0095], authenticates the server's identity by verifying the server certificate with a certificate authority). 
	 
	The combination of Pan/Song and reference Madisetti are considered to be analogous art because they both relate to cross-chain communication/transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Song with the secure handshake of Song in order to gain the benefit of a secure channel of communication in which identities are authenticated.

Regarding Claim 9:
	The combination of Pan/Song discloses Claim 8.
	Claim 9 is drawn to the method of using corresponding to the system same as claimed in Claim 2. Therefore, method Claim 9 corresponds to system Claim 2, and is rejected for the same reasons of motivation/combination of references as used above. However, Claim 9 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 16:
	The combination of Pan/Song discloses Claim 15.
	Claim 16 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 2. Therefore, non-transitory computer readable medium Claim 16 corresponds to system Claim 2, and is rejected for the same reasons of motivation/combination of references as used above. However, Claim 16 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

	Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Song, and further in view of Moy et al. (U.S. Patent No. 2018/0375840 A1) hereinafter referred to as “Moy”.
Regarding Claim 3:	The combination of Pan/Song discloses Claim 1.
	Moy further discloses the following limitation not taught by the combination of Pan/Song:
	wherein the the processor is further configured to: determine a network type based on the trusted connection (Par. [0053], the payload may identify an asset, and the asset class (determine a network type) may be used to determine the distributed ledger (based on the trusted connection), as different distributed ledgers may be targets for different asset classes). The combination of Pan/Song does not teach determining network type. Moy however teaches that in their gateway system for writing a payload to distributed ledgers, a determination of the network type (asset class which the blockchain network pertains to) and asset class elements (asset) may be performed. Moy further teaches that such a system has the benefit of having a mechanism to ensure the atomicity of transactions (Par. [0048]). 

	The combination of Pan/Song and reference Moy are considered to be analogous art because they both relate to the field of blockchain interoperability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Song with the asset class determination of Moy in order to gain the benefit of a mechanism which ensures atomicity of transactions.

Regarding Claim 10:
	The combination of Pan/Song discloses Claim 8.
	Claim 10 is drawn to the method of using corresponding to the system same as claimed in Claim 3. Therefore, method Claim 10 corresponds to system Claim 3, and is rejected for the same reasons of motivation as used above. However, Claim 10 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 17:
	The combination of Pan/Song discloses Claim 15.
	Claim 17 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 3. Therefore, non-transitory computer readable medium Claim 17 corresponds to system Claim 3, and is rejected for the same reasons of motivation as used above. However, Claim 17 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

	Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Song, and further in view of Treat et al. (U.S. Patent No. 10,298,585 B1) hereinafter referred to as “Treat”.
Regarding Claim 5:
	The combination of Pan/Song discloses Claim 1.
	Treat further discloses the following limitation not taught by the combination of Pan/Song:
	wherein the the processor is further configured to: process write requests from the second blockchain by validation of a signature of the second blockchain (Figure 2; Col. 4, Lines 3-5, the interop circuitry 102 may receive a write permission 203 for the target blockchain 180 from target participant circuitry 160 (process write requests from the second blockchain); Col. 6, Lines 23-28, to handle tracking and assignment of the permissions discussed above, the origin 140 and target networks 190 respectively administering the origin and target blockchain may maintain identity or credential nodes 149, 199 that may ensure that participant nodes in the networks operate within their proper roles (by validation of a signature of the second blockchain)). The combination of Pan/Song do not disclose write requests in conjunction with a signature validation. Treat however discloses a system of cross-chain communication in which the processor responsible for cross-chain communication receives write permissions (write requests) from both blockchains with a system of validation by means of credentials (signature validation). Treat further teaches that “the aforementioned features provide improvements over existing market solutions by providing a technical solution allowing greater interoperation between blockchain-based hardware systems as compared to existing interoperation techniques” (Col. 2, Lines 53-57).

The combination of Pan/Song and reference Treat are considered to be analogous art because they both relate to the field of cross-chain communication and  blockchain interoperability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Song with the exchanging of write permissions of Treat in order to gain the benefit of increased interoperability.

Regarding Claim 12:
	The combination of Pan/Song discloses Claim 8.
	Claim 12 is drawn to the method of using corresponding to the system same as claimed in Claim 5. Therefore, method Claim 12 corresponds to system Claim 5, and is rejected for the same reasons of motivation as used above. However, Claim 12 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 19:
	The combination of Pan/Song discloses Claim 15.
	Claim 19 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 5. Therefore, non-transitory computer readable medium Claim 19 corresponds to system Claim 5, and is rejected for the same reasons of motivation as used above. However, Claim 19 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).


	Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pan/Song, and further in view of Mueller et al. (U.S. Patent No. 2020/0117733 A1) hereinafter referred to as “Mueller”.
Regarding Claim 6:
	The combination of Pan/Song discloses Claim 1.
	Mueller further discloses the following limitation not taught by the combination of Pan/Song:
	wherein the the processor is further configured to: generate a cross-blockchain asset registry (Fig. 8; Par. [0050-0051], FIG. 8 is a flowchart illustrating operations of a method 800 suitable for accessing data in multiple block chains using a blockchain integration layer … the blockchain adapter module …  stores third data in a first database table …  stores fourth data in a second database table (generate a cross-blockchain asset registry)). The combination of Pan/Song does not explicitly disclose generating a cross-blockchain asset registry. Mueller however discloses the combined storage of data from multiple blockchains (cross-blockchain asset registry). Mueller further teaches that “one or more of the methodologies described herein may obviate a need for certain efforts or resources that otherwise would be involved in accessing or creating blockchain data” (Par. [0019]).

	The combination of Pan/Song and reference Mueller are considered to be analogous art because they both relate to processes regarding multiple blockchains, cross-chain communication in the case of Pan/Song and cross-chain storage in the case of Mueller. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cross-chain communication system of Pan/Song with the data storage system of Mueller in order to generate a cross-chain asset registry and gain the benefit of a reduction in computing resources needed in accessing/creating blockchain data.

Regarding Claim 13:
	The combination of Pan/Song discloses Claim 8.
	Claim 13 is drawn to the method of using corresponding to the system same as claimed in Claim 6. Therefore, method Claim 13 corresponds to system Claim 6, and is rejected for the same reasons of motivation as used above. However, Claim 13 further recites a method (Pan, Page 1, Abstract, block chain-based cross-link data processing method).

Regarding Claim 20:
	The combination of Pan/Song discloses Claim 15.
	Claim 20 is drawn to the non-transitory computer readable medium corresponding to the system same as claimed in Claim 6. Therefore, non-transitory computer readable medium Claim 20 corresponds to system Claim 6, and is rejected for the same reasons of motivation as used above. However, Claim 20 further recites a non-transitory computer readable medium (Pan, Page 19, Par. 3, the computer-readable media may comprise computer storage media … includes RAM, ROM, EPROM, EEPROM, flash memory or other solid state memory technology, CD-ROM, DVD, or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431